ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_03_EN.txt. 625

DECLARATION OF JUDGE PARRA-ARANGUREN

Article 62 of the Statute refers to the dispositif, not to the findings or
reasoning supporting the future Judgment of the Court in the main case.

Notwithstanding my vote for the operative part of the Judgment, 1
consider it necessary to state that, in my opinion, Article 62 of the Statute
refers only to the dispositif part of the Judgment in the main case. The
findings or reasoning supporting the future Judgment of the Court in
the main case are not known at this stage of the proceedings. Therefore,
it is impossible to take them into consideration, as the majority main-
tains (para. 47), in order to determine whether they may affect the legal
interest of the State seeking for permission to intervene. Consequently,
I cannot agree with other paragraphs of the Judgment which, after
examining certain documents, conclude that the Philippines legal interest
may not be affected by their interpretation.

(Signed) Gonzalo PARRA-ARANGUREN.

54
